El Juez Asociado Señor Hernández Matos
emitió la opi-nión del Tribunal.
El 29 de enero de 1962 los consortes Raúl Navedo Torres y Antonia Claudio González suscribieron ante notario un pagaré a la orden de la institución First. Federal Savings & Loan Association of Puerto Rico, por la suma principal de $3,697.20 y sus intereses al 4.65% anual, obligándose a satisfacer el principal en sesenta plazos mensuales consecu-tivos, de $61.62 cada uno, a vencerse el primero en el primer día de marzo de 1962 y el último el primero de febrero de 1967. Para la seguridad de su pago, mediante escritura pública otorgada en la misma fecha del pagaré, constituye-ron hipoteca sobre una propiedad urbana de ellos, radicada en el municipio de Caguas. El gravamen fue inscrito en el Registro de la Propiedad y el pagaré entregado a la men-cionada institución.
*796El 11 de junio de 1962, es decir, antes de vencerse el sexto plazo, los esposos Navedo Claudio otorgaron ante el notario Gregorio Ramos Rivera una escritura pública, bajo el Núm. 43, en la cual, luego de relacionar el otorgamiento por ellos del pagaré aludido y la constitución de su garantía hipotecaria, declararon e hicieron constar:
. . que el relacionado pagaré a favor de la First Federal Savings and Loan Association of Puerto Rico está en su poder por haber pagado el valor de la suma principal y de los intereses a la Asociación acreedora que les devolvió la obligación cance-lada por medio de un sello fijado sobre la faz del pagaré y sobre las firmas que lee así: ‘Cancelled — 5/28/62—First Federal Savings & Loan Ass’n of Puerto Rico’ por lo que los compare-cientes interesan cancelar y por la presente prestan su consen-timiento expreso para que se cancele totalmente en el Registro de la Propiedad de Caguas, la hipoteca que garantiza dicho pagaré en cuanto a capital, intereses y crédito de costas en caso de un recurso judicial para su cobro, dejando la finca descrita libre de dicho gravamen y con el' objeto de que pueda realizarse dicha cancelación, los comparecientes me exhiben en este acto el pagaré relacionado el que procedo a identificar de-bidamente comprobando que en efecto ha sido cancelado por la acreedora e inutilizándolo aun más taladrando sus firmas para que quede sin valor ni efecto legal.”
Días después, copia certificada de esa escritura pública Núm. 43, acompañada del original del pagaré, fue presen-tada al Registro de la Propiedad, Sección de Caguas, para la cancelación registral del gravamen.
El 19 de setiembre siguiente la Registradora denegó la cancelación solicitada por nota que, en lo pertinente, es como sigue:
“Con vista del pagaré cancelado, denegada la cancelación de hipoteca solicitada por este documento, por haberse obser-vado que la hipoteca que se cancela está representada por un pagaré a favor de la First Federal Savings and Loan Association of Puerto Rico o a su orden, y que ni en el documento ni en el pagaré se expresa que dicha obligación haya sido endosada a favor de los deudores en el contrato de hipoteca, quienes *797comparecen a cancelar, tomándose en su lugar anotación pre-ventiva. ...”
Recurrieron ante nos los esposos Navedo Claudio y como fundamento de su recurso exponen que la Registradora ha-bía cometido error “al exigir un endoso expreso del pagaré a favor de los deudores como requisito para inscribir la can-celación de la hipoteca. ...”
Sostienen los recurrentes que “la nota que fijó la acree-dora sobre la faz del pagaré y sobre las firmas constituye suficiente endoso junto con la entrega del pagaré a los deu-dores, para que el mismo pueda cancelarse en el Registro.” Citan The National City Bank v. Sucn. Echevarría, 50 D.P.R. 865 (1937).
En contrario afirma la Registradora recurrida que ello no constituye un endoso eficaz y suficiente para trasmitir y cancelar la obligación hipotecaria a favor de los deudores hipotecantes, amparándose en Hau v. Registrador, 58 D.P.R. 805 (1941).
El pagaré tiene sobre su anverso dos impresiones de un sello de goma; una sin firma, pero la otra está firmada por el tesorero de la entidad acreedora y que dice así: “Cancel-led 5/28/62 First Federal Savings & Loan Ass’n of Puerto Rico — By: (fdo.) A. Hirsch”, y aparece cubriendo parte de la firma del codeudor Raúl Navedo González. En la es-critura de cancelación se copió la primera impresión no fir-mada por el funcionario A. Hirsch.
En lo pertinente, el' último párrafo del Art. 82 de nues-tra Ley Hipotecaria dispone que las inscripciones hechas para responder de cantidades representadas por títulos al portador o trasmisibles por endoso se cancelarán presentán-dose la escritura otorgada por los que hayan cobrado los cré-ditos, en la cual debe constar haberse inutilizado en el acto de su otorgamiento, los títulos endosables o al portador. Pero en la práctica notarial puertorriqueña no es, por lo común, el acreedor que ha cobrado su crédito, el que otorga la escritura de cancelación de la garantía hipotecaria. Casi *798siempre la otorga el deudor hipotecante, a quien, para esos fines, hace entrega al acreedor del documento justificativo de la obligación que se ha satisfecho.
Tratándose de un título al portador basta con su simple entrega al deudor para que se realice la trasmisión de su propiedad a éste. Pero cuando es a la orden, se nece-sita para su traspaso eficaz el endoso del tenedor comple-tado con la entrega. (1) El endoso es la forma específica, pero no la única, de transmisión de títulos a la orden. Es el medio ordinario que opera con mayor rapidez y economía las sustituciones sucesivas en el ejercicio del derecho que nace del crédito. (2)
Para que un endoso sea suficiente basta la sola firma del endosante puesta por el tenedor en el documento mismo o en un papel adherido al documento. (3)
Nuestro Código de Comercio, ed. de 1932, en sus Arts. 386 y 387 dispone, entre otras cosas, que el endoso puede ser especial o en blanco, restrictivo, calificado o condicional; que el endoso en blanco no menciona endosatario “y el docu-mento endosado de este modo es pagadero al portador y puede negociarse mediante entrega.”
El pagaré librado por los esposos Navedo Claudio tiene la constancia de haberse cancelado o extinguido, auto-rizada por la entidad propietaria y tenedora del mismo, a cuyo favor se expidió. El término inglés “Cancelled”, can-celado, no puede tener otra significación y consecuencia que no sea la de anular y hacer ineficaz el pagaré y declarar extinguida — por su pago según aparece de la escritura de cancelación cuya inscripción se denegó — la obligación que representaba. Esa constancia que evidencia obviamente la *799extinción del documento como título-valor negociable, de-bidamente fechado en 28 de mayo de 1962, y firmado por un funcionario de la entidad acreedora, y su entrega material a los esposos deudores,(4) a nuestro juicio constituye un en-doso a favor de ellos eficaz y suficiente en Derecho, para los fines de la cancelación total de la garantía hipotecaria en el Registro de la Propiedad.
Por otra parte, una vez pagado el documento a su tenedor, su carácter negociable se había terminado y nin-guna función podía desempeñar un endoso corriente.(5) Además, al considerarse la nota firmada y fechada como un endoso en blanco porque en ella no se menciona al endosa-tario, el documento era pagadero al portador con arreglo al citado Art. 387. De esa suerte, la facultad de los esposos portadores para cancelar la hipoteca y solicitar su extinción registral, era indiscutible.(6)
La doctrina del caso de Hau en que descansa la Regis-tradora no es aplicable al presente. Allí se trató de cancelar una garantía hipotecaria constituida para garantizar el pago de cinco pagarés expedidos “a la orden del Sr. Hau Sal-guero”, sin que se demostrara que los cinco pagarés habían sido endosados por éste o por sus herederos en forma alguna *800a favor del entonces dueño de la finca que los tenía en su poder, ni que él los hubiera adquirido por cesión, adjudica-ción, transferencia o negociación alguna.

Deberá revocarse la nota denegatoria recurrida y 'prac-ticarse la cancelación total de la hipoteca en el Registro.


 Art. 383, Código de Comercio, ed. 1932.


Cfr. Ramos Hermanos, Sucrs, v. Muñoz, 39 D.P.R. 242 (1929); Garrigues, “Tratado de Derecho Mercantil,” Madrid, 1955, t. II, pág. 118 y “Curso de Derecho Mercantil,” 2da. ed., Madrid, t. I, pág. 627.


 Art. 384, Código de Comercio; Cortada v. De Jesús, 51 D.P.R. 867, 871 (1937); The National City Bank v. Sucn. Echevarría, 50 D.P.R. 865, 869 (1937).


Los Arts. 1142 y 1143 de nuestro Código Civil dicen:
“La entrega del documento privado justificativo de un crédito, hecha voluntariamente por el acreedor al deudor, implica la renuncia de la acción que el primero tenía contra el segundo.
“Si para invalidar esta renuncia se pretendiere que es inoficiosa, el deudor y sus herederos podrán sostenerla probando que la entrega del documento se hizo en virtud del pago de la deuda. — Art. 1142.
“Siempre que el documento privado de donde resulte la deuda se hallare en poder del deudor, se presumirá que el acreedor lo entregó voluntariamente, a no ser que se pruebe lo contrario.” — Art. 1143.


 Dispone el Art. 400 del Código de Comercio, ed. 1932:
“Un documento que es negociable en su origen continúa siéndolo, hasta que sea endosado restrictivamente o sea solventado mediante pago o de otro modo.”
Queda cancelado un documento negociable mediante “el pago he-cho en debido curso por el deudor principal.” Art. 472(1) Código de Comercio.


 Cfr. Dominici v. Registrador, 59 D.P.R. 764, 767 (1942).